JUSTICE WELCH delivered the opinion of the court: Plaintiff, Reginald Fitzgerald, filed a two-count complaint against defendant, MFA Mutual Insurance Company (MFA), alleging, in count I, breach of a fire insurance policy and, in count II, breach of duty of good faith and fair dealing. At the close of the case, on the motion of defendant, the circuit court of St. Clair County directed verdicts on both counts. Plaintiff appeals the directed verdict on the first count. We reverse. Mr. Fitzgerald owned a home located at 1115 St. Patrick in Cahokia. The residence was insured by MFA under MFA’s policy No. 12— 7 — 795036. The policy provided the following coverage: $50,400 for the dwelling itself, $25,200 for personal property, and $10,080 for additional temporary living expenses. On September 27, 1980, the Fitzgeralds left their home for the weekend and went to visit relatives in Arkansas. In the early morning hours of September 29, 1980, there was a loud explosion in the residence. The residence burned and was partially destroyed. It was when the Fitzgeralds returned home from Arkansas in the late afternoon of September 29,1980, that they first learned of the fire. Upon their return from Arkansas, Mr. and Mrs. Fitzgerald made a brief inspection of the house. Although the fire itself was confined to the kitchen and dining room areas, there was extensive smoke and water damage throughout the house. They failed to conduct a detailed inventory at that time because Mr. Fitzgerald believed the premises were dangerous. It was also discovered from a neighbor that there was a problem with people coming into the yard and attempting to go inside the house. Several days later Mr. Fitzgerald made another inspection of the property. The Fitzgeralds never returned to live on the premises, and they left all their personal property there. They took no steps to repair the damage to the house, and it has remained open to the elements since the fire. Mr. and Mrs. Fitzgerald obtained proof of loss forms from MFA. However, they did not understand the forms and requested help. They received none. They eventually resorted to using a department store catalog to help them price some of the articles they lost and completed the proof-of-loss forms. In December of 1980, Mr. and Mrs. Fitzgerald were asked to give a sworn statement to the insurance company. This sworn statement was conducted by two representatives from MFA and consisted of three to four hours of questions each for both Mr. and Mrs. Fitzgerald. The transcribed questions and answers consisted of over 100 pages of typing for each statement. In a letter dated December 17, 1980, MFA informed Mr. Fitzgerald that because of what they deemed to be material misrepresentation of fact in connection with the presentation of the claim, they were denying coverage under the following provision contained in the policy: “This entire policy shall be void if, whether before or after a loss, the insured has willfully concealed or misrepresented any material fact or circumstance concerning this insurance or the subject thereof, or the interest of the insured therein, or in case of any fraud or false swearing by the insured relating thereto.” On January 2, 1981, Mr. Fitzgerald filed his complaint. The case was tried before a jury commencing on August 23, 1983. The following facts were adduced at trial: Mr. Fitzgerald had sold the house two years before the fire for the sum of $34,000. However, because of a title defect that sale was not completed. An estimate of the costs of repair made almost three years after the fire totaled $38,615. However, Mr. Fitzgerald claimed damage to the dwelling in the amount of $50,400, the full extent of the policy coverage. Regarding the personal property in the proof of loss, plaintiff included every item of personal property supposedly contained in the dwelling. He admitted at trial that in determining original cost he and his wife, with help from his mother, had used a large department store’s catalog and had actually used the replacement cost of the item rather than original cost. A few of the items listed could not be found after the fire. These items included a remote control console color television set, a stereo set, and several items of jewelry. Where the color set was supposed to have been located, a black and white set was found in its place. Mr. Fitzgerald did not report that the items were missing to either MFA or the police. During the trial, MFA produced pictures of a washer and dryer, film projector, golf clubs, and fishing poles that were apparently unharmed by the fire. However, the items were listed by Mr. Fitzgerald on the proof-of-loss forms, and he testified that all the items had sustained water damage. He also stated some had sustained smoke damage. No testimony was given as to whether the washer and dryer and the film projector had sustained any electrical damage. Finally, Mr. Fitzgerald claimed additional living expenses of $10,080, the exact amount of the policy coverage.  On the motion of defendant at the close of plaintiff’s case, the court directed verdicts in favor of defendant on both counts of the complaint. Mr. Fitzgerald’s appeal concerns the directed verdict on the first count only, and thus he has waived any right to have us consider the issue of the directed verdict on the second count. (87 Ill. 2d R. 341(e)(7).) Accordingly, that portion of the circuit court’s judgment is affirmed.  Mr. Fitzgerald’s main contention is that there is evidence supporting the fact that the information be included on his proof of loss was given in good faith and without any intention to misrepresent or defraud. We agree. MFA moved in this court to strike the aforementioned argument on the grounds that the issue was waived by Mr. Fitzgerald’s failure to include it in a post-trial motion (87 Ill. 2d R. 366(b)(2)(iii)). That motion was taken with the case, and we now deny it on the grounds that a plaintiff need not file a post-trial motion in a jury case where the trial court grants a directed verdict for defendant at the close of plaintiff’s case. Keen v. Davis (1967), 38 Ill. 2d 280, 282, 230 N.E.2d 859, 861. Directed verdicts are proper in cases in which all of the evidence, when viewed in the aspect most favorable to the opponent, so overwhelmingly favors movant that no contrary verdict based on the evidence could ever stand. (Pedrick v. Peoria & Eastern R.R. Co. (1967), 37 Ill. 2d 494, 510, 229 N.E.2d 504, 513-14.) After reviewing the record, we do not believe a directed verdict was warranted.  Testimony at trial tended to show the Fitzgeralds did not knowingly make false representations in an attempt to defraud. Mr. Fitzgerald testified that he did not understand the proof-of-loss forms and that twice he requested help from MFA and had received none. In light of the aforementioned testimony, the court should have let the jury decide. The materiality of false representations in an application for insurance is a question of fact for the jury. (Crest v. State Farm Mutual Automobile Insurance Co. (1974), 20 Ill. App. 3d 382, 385, 313 N.E.2d 679, 682.) The existence of an actual intent to deceive is also ordinarily a fact question. Ehret v. Loyal Protective Life Insurance Co. (1969), 112 Ill. App. 2d 289, 294, 251 N.E.2d 101, 104.  A jury may even find that no fraud or false swearing occurred even when substantial differences exist between the eventual jury award and the original proof-of-loss estimate. (Marvel Engineering Co. v. Commercial Union Insurance Co. (1983), 118 Ill. App. 3d 844, 848, 455 N.E.2d 545, 548.) If some effort is displayed at making an honest valuation of a loss, the court should not find fraud or misrepresentation as a matter of law but should submit the question to the jury. See L & S Enterprises Co. v. Great American Insurance Co. (7th Cir. 1971), 454 F.2d 457, 460. Thus it is our opinion that the materiality of the misrepresentation in this case was not established as a matter of law. The trial court should have properly submitted a general verdict to the jury. In light of our decision that MFA’s defense of false swearing and fraud in connection with the plaintiffs claim and the evidence introduced by him was inadequate to warrant a directed verdict, we need not address the issue of whether or not the various coverages of the policy were divisible. For the foregoing reasons, the judgment of the circuit court of St. Clair County is reversed; this cause is remanded for further proceedings consistent with this opinion. Reversed and remanded. HARRISON, J., concurring.